Hill, O. J.
The plaintiff in error brought suit in the city coiirt of Atlanta against the Atlanta & West Point Eailroad Company, the Louisville & Nashville Eailroad Company, and the Atlantic Coast Line Eailroad Company and the Louisville & Nashville Eailroad Company, lessees of the Georgia Eailroad & Banking Company. The petition alleges, that “the Atlanta & West Point Eailroad Company and the Louisville & Nashville Eailroad Company ■each operate lines of railroad in Pulton County, Georgia;” that “the Louisville & Nashville Eailroad Company and the Atlantic Coast Line Eailroad Company jointly, as lessees, operate the line of what was formerly the Georgia Eailroad and Banking Company,” *701and that all of the defendants, both as individual corporations and as joint lessees of the Georgia Eailroad & Banking Company, have lines of track in Pulton county, Georgia, and do business therein, and have officers and agents therein. The petition further alleges, that the defendants have entered into a joint agreement whereby they jointly operate the depots, tracks, and locomotives in the city of Atlanta, known as the “Atlanta Joint Terminals,” and that by said agreement the said defendants have employed a general yardmaster whose duty it is to employ and discharge engineers, firemen, switchmen, conductors, etc., in the name of the Atlanta Joint Terminals, composed, as is alleged, of the defendants hereto. The suit is to recover damages for personal injuries against all of the defendants, caused by the negligence of their agent in the performance of his work in the yards of the Atlanta Joint Terminals. The process in the case was as follows: “State of Georgia, County of Pulton. L. J. Snipes vs. Atlanta & West Point Eailroad Company, Louisville & Nashville Eailroad Company, and Atlantic Coast Line Eailroad Company. To the sheriff or his deputy of said county, greeting: The defendants are hereby required, personally or by attorney, to be and appear at the city court of Atlanta,” etc. There was a return of service as follows: “Georgia, Pulton County. I have this day served the defendants the Louisville & Nashville Eailroad Company and the Atlantic Coast Line Eailway Company, corporations, lessees of and operating the Georgia Eailroad, a corporation, by serving George I. Walker, the agent of said Louisville & Nashville Eailroad Company, and the Atlantic Coast Line Eailway Companj'', by leaving a copy of the within petition and process with H. C. Jameson, chief clerk, at the depot and place of doing business of said corporation in Pulton county, Georgia. This June 18th, 1908. Dan Perkerson, D. Shif.” The Atlanta & West Point Eailroad Company was duly served by service upon the president of the corporation, and filed an answer. “The Louisville & Nashville Eailroad Company and the Atlantic Coast Line Eailroad Company, lessees of the Georgia Eailroad & Banking Company,” appeared and answered the petition. The Louisville & Nashville Eailroad Company entered a special appearance, and moved to dismiss the petition as against it, for want of service, because it appeared from the -return of service that “said service was intended to be and was upon the joint defendants, the Louis*702ville & Nashville Eailroad Company and the Atlantic Coast Line Ey. Co., as lessees,” and this service was not a good service upon ■the Louisville & Nashville Eailroad Company as a corporation “separately and apart from its being a joint lessee with the Atlantic Coast Line Eailroad Company.” The court sustained the motion and dismissed the petition as to the Louisville & Nashville Eailroad Company. Thereupon the Louisville & Nashville Eailroad Company and the Atlantic Coast Line Eailroad Company, lessees of the Georgia Eailroad and Banking Company, moved orally to dismiss the case against them, because, as it had been dismissed against one of the defendants, it could not be maintained against the others. The court sustained the motion and dismissed the case; and error is assigned upon both judgments.
We think the court erred in holding that the service was not good upon the Louisville & Nashville Eailroad Company. This defendant was sued jointly with the others, and the process was directed against it as well as against the others. The return of the deputy sheriff showed that he had served “the Louisville & Nashville Eailroad Company and the Atlantic Coast Line Eailway Company, corporations, . . by serving George I. Walker, the agent of said Louisville & Nashville Eailroad Company” and had served “the Atlantic Coast Line Eailway Company, by leaving a copy of the within petition and process with H. C. Jameson, chief clerk, at the depot and place of doing business of said corporation in Fulton county, Georgia.” The distinct statement made by the officer is that he served the Louisville & Nashville Eailroad Company by serving its agent, George I. Walker, and served the Atlantic Coast Line Eailway Company by service upon its agent, H. C. Jameson. It was immaterial to the validity of this service that the return showed that in addition to being served in their individual capacity, these corporations were also served as “lessees of and operating the Georgia Eailroad, a corporation.” Notice was given to them that they were each sued, not only as individual corporations, but also in their capacity as lessees of the Georgia Eailroad; and .any judgment against them in their individual capacity would bind all of their individual estate and also the leasehold estate. The only purpose of service is to give the defendant notice of the suit, and prevent a judgment against him without his having been given an opportunity to be heard.- The *703Louisville & Nashville Railroad Company was notified by this service that suit was pending against it, both in its capacity as a corporation generally, and as a lessee of the other corporation. It seems to us entirely too technical to hold that the service in this ease was not good because, in addition to being made upon the corporation itself as a corporation, it was also made upon the same corporation as a lessee. Even if made upon the corporation itself and not upon the corporation as lessee, it would be good against the corporation both as such and as lessee. If John Smith is sued as an individual and as lessee of a° corporation, and service of process is made on John Smith, the service is also good against John Smith in his capacity as lessee, and a judgment against John Smith in the suit would bind all of his property, whether held in fee, leasehold, or otherwise. The words “lessees of the Georgia Railroad” are simply clescriptio personas. If the service in this case was not good upon either defendant, it seems that it would not be good upon the corporation as a lessee of the Georgia Railroad, for it is expressly stated in the return that the corporation was served by service upon its agent named.
The view we entertain of the first assignment of error makes a decision of the second unnecessary. Judgment reversed.